                                                                  JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                       UNITED STATES DISTRICT COURT
12                      CENTRAL DISTRICT OF CALIFORNIA
13
14
   ARACELI FLORES, individually and as Case No. 2:18-cv-09936-CJC [ASx]
15 successor in interest to Juan Barillas,
                                           Related Case: 2:18-cv-08740-CJC [ASx]
16                       Plaintiff,         [Honorable Cormac J. Carney]
17
         vs.                                ORDER GRANTING
18                                          STIPULATION TO CONSOLIDATE
   CITY OF LOS ANGELES, a                   RELATED CASES
19 municipality; MICHAEL MONTOYA,
                                           [Stipulation filed concurrently herewith]
20 an individual; CORBIN RHEAULT, an
   individual; and DOES 1-10, inclusive,
21
                              Defendants.
22
23
24
25
26
27
28
                                           -1-
                                  ORDER
 1                                           ORDER
 2        Having reviewed the parties’ Stipulation to Consolidate Related Cases, and
 3 GOOD CAUSE appearing therefore, the Stipulation is hereby GRANTED.
 4        The two related cases, Clara L. Barillas., et al. v. City of Los Angeles, et al.,
 5 Case number 2:18-cv-08740-CJC-AS, and Araceli Flores v. City of Los Angeles, et
 6 al., Case number 2:18-cv-09936-CJC-AS, are here by consolidated. All future
 7 documents shall be filed under the lead case no. 2:18-cv-08740-CJC-AS.
 8
 9        IT IS SO ORDERED.
10
11 Dated: January 7, 2019                    ________________________________
                                                  Honorable Cormac J. Carney
12
                                                  United States District Court
13                                                Central District of California
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-
                                     ORDER
